PER CURIAM.
This matter is before the Court on Petition for Approval of Unconditional Guilty Plea and Entry of Final Order of Discipline to violations of The Florida Bar Code of Professional Responsibility, Disciplinary Rule 9-102 and Florida Bar Integration Rule, article XI, Rule 11.02(4). We approve the Petition, and we hereby disbar Respondent, Harry J. Hamilton, Jr., from The Florida Bar. The disbarment shall be effective immediately. Costs in the amount of $598.26 are hereby taxed against the Respondent.
It is so ordered.
ADKINS, Acting C. J., and BOYD, OVERTON, ALDERMAN and MCDONALD, JJ., concur.